Citation Nr: 1812788	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-31 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for left knee chondromalacia patella, grade III with instability associated with left femur fracture with residual shortening of the femur, currently evaluated as noncompensable prior to August 29, 2016 and as 10 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied an increased rating for the above claim.  By an August 2016 rating decision, the disability rating for the Veteran's left knee chondromalacia patella, grade III with instability, was increased from a noncompensable rating to 10 percent disabling, effective from August 29, 2016.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

During his May 2017 Board hearing, the Veteran testified that since the last VA examination in August 2016, the severity of his left knee symptoms have increased; specifically, he reported that he now has increased difficulty climbing up and down stairs, going up and down slopes, and his knee lock up.  The Veteran is entitled to new VA examinations where there is evidence, including his statements, that his service-connected disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey, 6 Vet. App. at 381.  Accordingly, a more contemporaneous VA examination is required to provide a current picture of the Veteran's service-connected left knee disability at issue on appeal.  38 C.F.R. 
§§ 3.326, 3.327 (2017).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment records, since August 2016, from the VA Medical Center in Dallas, Texas, to include all associated outpatient clinics, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.

2.  The Veteran should be scheduled for an appropriate VA examination so as to determine the current the nature and extent of all impairment due to the service-connected left knee chondromalacia patella, grade III with instability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's left knee disability. 

The examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.

There should be a complete discussion of the Veteran's flare-ups, to include their severity, frequency, and duration; precipitating and alleviating factors; and an opinion as to whether pain, weakness, fatigability, or incoordination significantly limit functional ability with flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 32 (2017). 


Additionally, the examiner should determine whether the Veteran has ankylosis of the knees; instability or subluxation of the knees; nonunion of the tibia and fibula with loose motion and requiring knee braces; dislocated semilunar cartilages with frequent episodes of locking, pain, and effusion; or severe painful motion or weakness in the knees.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After completing the above actions, the RO must readjudicate the Veteran's claim on appeal, taking into consideration all newly acquired evidence associated with the claims file.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran, which must address all of the evidence of record since that issue was last adjudicated by the RO.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

